DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 30, 2021. The application contains claims 1-20: 
Claims 2, 9, and 16 are cancelled
Claims 1, 3, 4, 6, 8, 10, 11, 13, 15, 17, 18, and 20 are amended
Claims 1, 3-8, 10-15, and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on August 30, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Objections
The amendments to claims 6, 13, and 20 are acknowledged and the corresponding claim objections are withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s argument with respect to the new limitations introduced with the amendments, which is quoted below, is addressed with new prior art. 
"That is, Antoun teaches that the second substring does not include the first letter of the first substring, which is opposite of “obtaining a second sequence of the open source code, the second sequence being shifted from the first sequence by a predetermined length of code, wherein the second sequence contains a first character of the first sequence,” as recited in amended claim 1 (emphasis added)"
page 8 of Applicant Arguments/Remarks
It is worth noting that what Applicant argues about, the second sequence specifically contains the first character of the first sequence, is different from “a first character of the first sequence” as recited in the claim language, because “a first character of the first sequence” can mean any character and does not necessarily mean the very first character of the first sequence. Nonetheless, the new prior art teaches even the narrower interpretation of this limitation.
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koohgoli et al. (US 9471285 B1), in view of Antoun et al. (US 9514312 B1), and in further view of Zheng et al. (US 20070255758 A1).

With regard to claim 1,
	Koohgoli teaches
a method (Abstract) comprising: 
obtaining a piece of open source code (Col. 5, lines 6-13: a third party software file includes open source code thus reads on “a piece of open source code”); 
generating a fingerprint for the open source code (Col. 5, lines 6-13: generate code signatures for third party software files by any available hash function, wherein code signature corresponds to “a fingerprint”); and 
using the fingerprint to determine whether a software product includes the open source code (Col. 5, lines 62-66: compare the code signature for the source file to code signatures of third party software files to identify third party software files corresponding to matching code signatures that are included in the source file).
Koohgoli does not teach
the remaining limitations of the instant claim, which recite using a rolling hash function to generate the fingerprint for the open source code.
Antoun teaches
obtaining a first sequence of the open source code (Fig. 3; Col. 6, lines 32-44: select the first four characters as a first substring, e.g., this); 
generating a first hash based on the first sequence (Fig. 3; Col. 6, lines 32-44: apply a rolling hash function to the first substring to generate a first hash value); 
obtaining a second sequence of the open source code, the second sequence being shifted from the first sequence by a predetermined length of code (Fig. 3; Col. 6, lines 32-44: select a second substring, e.g., hisi, by dropping the first letter of the first substring and adding the next character in line, wherein the one character shift between the first substring, e.g., this, and the second substring, e.g., hisi, corresponds to “a predetermined length of code”); 
generating a second hash based on the second sequence (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the second substring to generate a second hash value); 
generating a fingerprint for the open source code based on the first hash and the second hash (Fig. 3, 307; Col. 6, lines 44-48: generate a fingerprint based on the hash values obtained that include the first value and the second hash value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli to incorporate the teachings of Antoun to use a rolling hash function to generate fingerprints for the open source code. Doing so would achieve a much faster speed by computing the hash value of the next substring from the previous one by doing only a constant number of operations, independent of the substrings' lengths.
Koohgoli and Antoun do not explicitly teach
wherein the second sequence contains a first character of the first sequence;
Zheng teaches
wherein the second sequence contains a first character of the first sequence ([0030]: shift both forward and backward while using rolling hash, wherein when backward shifting a bit the second sequence will contain the first character of the first sequence);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun to incorporate the teachings of Zheng to do backward shifting while applying rolling hash function. Doing so would detect matching patterns that Zheng ([0030]).

With regard to claim 3,
As discussed regarding claim 1, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the method according to claim 1, wherein the first sequence and the second sequence overlap with each other (Fig. 3; Col. 6, lines 32-44: the first substring, e.g., this, and the second substring, e.g., hisi, overlap the portion “his”).

With regard to claim 4,
As discussed regarding claim 1, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the method according to claim 1, wherein generating the first hash based on the first sequence and generating the second hash based on the second sequence comprise: 
using a same hash function to generate the first hash and the second hash (Fig. 3; Col. 6, lines 32-44: the same rolling hash function is used to generate the first hash and the second hash).

With regard to claim 5,
As discussed regarding claim 4, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the method according to claim 4, wherein the software product includes program code, the method further comprising: 
obtaining a first sequence of the program code; 
generating a third hash based on the first sequence of the program code; 
obtaining a second sequence of the program code, the second sequence of the program code being shifted from the first sequence of the program code by the predetermined length of code; 
generating a fourth hash based on the second sequence of the program code; and 
generating a fingerprint for the software product based on the third hash and the fourth hash (all the mappings as set forth in the independent claim with respect to using a rolling hash function on the open source code are similarly applicable to the software product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same rolling hash function to generate fingerprints for both the open source code and the software product. Doing so would make it possible to compare hash values for the open source code and the software product to identify the open source code included in the software product.

With regard to claim 8,
	Koohgoli teaches
an apparatus (Abstract) comprising: 
one or more processors (Fig. 7, 704 Processor); 
a memory (Fig. 7, 708 Main Memory) configured to store instructions executable by the one or more processors, wherein the one or more processors are configured to execute the instructions to perform operations including: 
obtaining a piece of open source code (Col. 5, lines 6-13: a third party software file includes open source code thus reads on “a piece of open source code”); 
generating a fingerprint for the open source code (Col. 5, lines 6-13: generate code signatures for third party software files by any available hash function, wherein code signature corresponds to “a fingerprint”); and 
using the fingerprint to determine whether a software product includes the open source code (Col. 5, lines 62-66: compare the code signature for the source file to code signatures of third party software files to identify third party software files corresponding to matching code signatures that are included in the source file).
Koohgoli does not teach
the remaining limitations of the instant claim, which recite using a rolling hash function to generate the fingerprint for the open source code.
Antoun teaches
obtaining a first sequence of the open source code (Fig. 3; Col. 6, lines 32-44: select the first four characters as a first substring, e.g., this); 
generating a first hash based on the first sequence (Fig. 3; Col. 6, lines 32-44: apply a rolling hash function to the first substring to generate a first hash value); 
obtaining a second sequence of the open source code, the second sequence being shifted from the first sequence by a predetermined length of code (Fig. 3; Col. 6, lines 32-44: select a second substring, e.g., hisi, by dropping the first letter of the first substring and adding the next character in line, wherein the one character shift between the first substring, e.g., this, and the second substring, e.g., hisi, corresponds to “a predetermined length of code”); 
generating a second hash based on the second sequence (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the second substring to generate a second hash value); 
generating a fingerprint for the open source code based on the first hash and the second hash (Fig. 3, 307; Col. 6, lines 44-48: generate a fingerprint based on the hash values obtained that include the first value and the second hash value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli to incorporate the teachings of Antoun to use a rolling hash function to generate fingerprints for the open source code. Doing so would achieve a much faster speed by computing the hash value of the next substring from the previous one by doing only a constant number of operations, independent of the substrings' lengths.
Koohgoli and Antoun do not explicitly teach
wherein the second sequence contains a first character of the first sequence;
Zheng teaches
wherein the second sequence contains a first character of the first sequence ([0030]: shift both forward and backward while using rolling hash, wherein when backward shifting a bit the second sequence will contain the first character of the first sequence);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun to incorporate the teachings of Zheng to do backward shifting while applying rolling hash function. Doing so would detect matching patterns that would not have been detected because if the anchor point is selected at the beginning of the window utilized by the rolling hash, no bits prior to the anchor point may match with the pattern database as taught by Zheng ([0030]).

With regard to claim 10,
As discussed regarding claim 8, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the apparatus according to claim 8, wherein the first sequence and the second sequence overlap with each other (Fig. 3; Col. 6, lines 32-44: the first substring, e.g., this, and the second substring, e.g., hisi, overlap the portion “his”).

With regard to claim 11,
As discussed regarding claim 8, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the apparatus according to claim 8, wherein generating the first hash based on the first sequence and generating the second hash based on the second sequence comprise: 
using a same hash function to generate the first hash and the second hash (Fig. 3; Col. 6, lines 32-44: the same rolling hash function is used to generate the first hash and the second hash).

With regard to claim 12,
As discussed regarding claim 11, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the apparatus according to claim 11, wherein the software product includes program code, and the operations further include: 
obtaining a first sequence of the program code; 
generating a third hash based on the first sequence of the program code; 
obtaining a second sequence of the program code, the second sequence of the program code being shifted from the first sequence of the program code by the predetermined length of code; 
generating a fourth hash based on the second sequence of the program code; and 
generating a fingerprint for the software product based on the third hash and the fourth hash (all the mappings as set forth in the independent claim with respect to using a rolling hash function on the open source code are similarly applicable to the software product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same rolling hash function to generate fingerprints for both the open source code and the software product. Doing so would make it possible to compare hash values for the open source code and the software product to identify the open source code included in the software product.

With regard to claim 15,
	Koohgoli teaches
a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors (Fig. 7, 704 Processor), cause the one or more processors to perform operations including: 
obtaining a piece of open source code (Col. 5, lines 6-13: a third party software file includes open source code thus reads on “a piece of open source code”); 
generating a fingerprint for the open source code (Col. 5, lines 6-13: generate code signatures for third party software files by any available hash function, wherein code signature corresponds to “a fingerprint”); and 
using the fingerprint to determine whether a software product includes the open source code (Col. 5, lines 62-66: compare the code signature for the source file to code signatures of third party software files to identify third party software files corresponding to matching code signatures that are included in the source file).
Koohgoli does not teach

Antoun teaches
obtaining a first sequence of the open source code (Fig. 3; Col. 6, lines 32-44: select the first four characters as a first substring, e.g., this); 
generating a first hash based on the first sequence (Fig. 3; Col. 6, lines 32-44: apply a rolling hash function to the first substring to generate a first hash value); 
obtaining a second sequence of the open source code, the second sequence being shifted from the first sequence by a predetermined length of code (Fig. 3; Col. 6, lines 32-44: select a second substring, e.g., hisi, by dropping the first letter of the first substring and adding the next character in line, wherein the one character shift between the first substring, e.g., this, and the second substring, e.g., hisi, corresponds to “a predetermined length of code”); 
generating a second hash based on the second sequence (Fig. 3; Col. 6, lines 32-44: apply the rolling hash function to the second substring to generate a second hash value); 
generating a fingerprint for the open source code based on the first hash and the second hash (Fig. 3, 307; Col. 6, lines 44-48: generate a fingerprint based on the hash values obtained that include the first value and the second hash value);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli to incorporate the teachings of Antoun to use a rolling hash function to generate fingerprints for the open source code. Doing so would achieve a much faster speed by computing the hash value of the next substring from the previous one by doing only a constant number of operations, independent of the substrings' lengths.
Koohgoli and Antoun do not explicitly teach
wherein the second sequence contains a first character of the first sequence;
Zheng teaches
wherein the second sequence contains a first character of the first sequence ([0030]: shift both forward and backward while using rolling hash, wherein when backward shifting a bit the second sequence will contain the first character of the first sequence);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun to incorporate the teachings of Zheng to do backward shifting while applying rolling hash function. Doing so would detect matching patterns that would not have been detected because if the anchor point is selected at the beginning of the window utilized by the rolling hash, no bits prior to the anchor point may match with the pattern database as taught by Zheng ([0030]).

With regard to claim 17,
As discussed regarding claim 15, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the non-transitory computer-readable storage medium according to claim 15, wherein the first sequence and the second sequence overlap with each other (Fig. 3; Col. 6, lines 32-44: the first substring, e.g., this, and the second substring, e.g., hisi, overlap the portion “his”).

With regard to claim 18,
As discussed regarding claim 15, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the non-transitory computer-readable storage medium according to claim 15, wherein generating the first hash based on the first sequence and generating the second hash based on the second sequence comprise: 
using a same hash function to generate the first hash and the second hash (Fig. 3; Col. 6, lines 32-44: the same rolling hash function is used to generate the first hash and the second hash).

With regard to claim 19,
As discussed regarding claim 18, Koohgoli and Antoun and Zheng teach all the limitations therein.
Antoun further teaches
the non-transitory computer-readable storage medium according to claim 18, wherein the software product includes program code, and the operations further include: 
obtaining a first sequence of the program code; 
generating a third hash based on the first sequence of the program code; 
obtaining a second sequence of the program code, the second sequence of the program code being shifted from the first sequence of the program code by the predetermined length of code; 
generating a fourth hash based on the second sequence of the program code; and 
generating a fingerprint for the software product based on the third hash and the fourth hash (all the mappings as set forth in the independent claim with respect to using a rolling hash function on the open source code are similarly applicable to the software product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same rolling hash function to generate fingerprints for both the open source code and the software product. Doing so would make it possible to compare hash values .

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koohgoli et al. (US 9471285 B1), in view of Antoun et al. (US 9514312 B1), and in further view of Zheng et al. (US 20070255758 A1) and Wang (US 20140280099 A1).

With regard to claim 6,
As discussed regarding claim 5, Koohgoli and Antoun and Zheng teach all the limitations therein.
Koohgoli and Antoun and Zheng do not teach
the method according to claim 5, further comprising: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code; 
determining whether the similarity value is greater than a predetermined threshold; and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code.
Wang teaches
the method according to claim 5, further comprising: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code ([0086]: calculate the similarity fingerprint value between A and B); 
determining whether the similarity value is greater than a predetermined threshold ([0086]: determine whether the similarity fingerprint value is greater than the preset similarity fingerprint threshold); and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code ([0086]: if the similarity fingerprint value is greater than the preset similarity fingerprint threshold, A is similar to B. Otherwise, A is not similar to B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun and Zheng to incorporate the teachings of Wang to calculate a similarity value from the fingerprint of the software product and the fingerprint of the open source code, determine whether the similarity value is greater than a predetermined threshold and determine that the software product includes the open source code if the similarity value is greater than the predetermined threshold. Doing so would quantify the degree of similarity between two fingerprints compared thus aid in determining the likelihood of two pieces of software being a match.

With regard to claim 7,
As discussed regarding claim 6, Koohgoli and Antoun and Zheng and Wang teach all the limitations therein.
Koohgoli further teaches
the method according to claim 6, further comprising: 
in response to determining that the software product includes the open source code, determining a licensing term for the software product based on a licensing term of the open source code (Fig. 3; Col. 8, lines 7-16).

With regard to claim 13,
As discussed regarding claim 12, Koohgoli and Antoun and Zheng teach all the limitations therein.
Koohgoli and Antoun and Zheng do not teach
the apparatus according to claim 12, wherein the operations further include: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code; 
determining whether the similarity value is greater than a predetermined threshold; and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code.
Wang teaches
the apparatus according to claim 12, wherein the operations further include: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code ([0086]: calculate the similarity fingerprint value between A and B); 
determining whether the similarity value is greater than a predetermined threshold ([0086]: determine whether the similarity fingerprint value is greater than the preset similarity fingerprint threshold); and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code ([0086]: if the similarity fingerprint value is greater than the preset similarity fingerprint threshold, A is similar to B. Otherwise, A is not similar to B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun and Zheng to incorporate the teachings of Wang to calculate a similarity value from the fingerprint of the software product and the fingerprint of the open source code, determine whether the similarity value is greater than a predetermined threshold and determine that the software product includes the open source code if the similarity value is greater 

With regard to claim 14,
As discussed regarding claim 13, Koohgoli and Antoun and Zheng and Wang teach all the limitations therein.
Koohgoli further teaches
the apparatus according to claim 13, wherein the operations further include: 
in response to determining that the software product includes the open source code, determining a licensing term for the software product based on a licensing term of the open source code (Fig. 3; Col. 8, lines 7-16).

With regard to claim 20,
As discussed regarding claim 19, Koohgoli and Antoun and Zheng teach all the limitations therein.
Koohgoli and Antoun and Zheng do not teach
the non-transitory computer-readable storage medium according to claim 19, wherein the operations further include: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code; 
determining whether the similarity value is greater than a predetermined threshold; and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code.
Wang teaches
the non-transitory computer-readable storage medium according to claim 19, wherein the operations further include: 
calculating a similarity value from the fingerprint of the software product and the fingerprint of the open source code ([0086]: calculate the similarity fingerprint value between A and B); 
determining whether the similarity value is greater than a predetermined threshold ([0086]: determine whether the similarity fingerprint value is greater than the preset similarity fingerprint threshold); and 
in response to determining that the similarity value is greater than the predetermined threshold, determining that the software product includes the open source code ([0086]: if the similarity fingerprint value is greater than the preset similarity fingerprint threshold, A is similar to B. Otherwise, A is not similar to B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Koohgoli and Antoun and Zheng to incorporate the teachings of Wang to calculate a similarity value from the fingerprint of the software product and the fingerprint of the open source code, determine whether the similarity value is greater than a predetermined threshold and determine that the software product includes the open source code if the similarity value is greater than the predetermined threshold. Doing so would quantify the degree of similarity between two fingerprints compared thus aid in determining the likelihood of two pieces of software being a match.

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        /ANHTAI V TRAN/Primary Examiner, Art Unit 2168